Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 1st, 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s remark on the newly added limitations of Claim 1 see rejection of Claim 1 under 35 U.S.C. 112(a) below.
Regarding Applicant’s remark on Claim 5, see newly rejected Claim 5 under 35 U.S.C. 103.
Regarding Applicant’s remark on Claim 6, see newly rejected Claim 6 under 35 U.S.C. 103.
Applicant asserts that Marinkovich et al. (US 2017/0246473 A1; hereafter: Marinkovich) does not teach the limitation of Claim 13 as it does not teach using selfie facial image for training. Examiner respectfully disagrees. Marinkovich discloses that the disclosed computer system may be used on various types of devices including a mobile device (¶173), which can result in selfie images. Therefore, Marinkovich anticipates using selfie facial images for training the neural network.
Applicant asserts that the combination of Marinkovich and De Brouwer et al. (US 2018/0289334 A1; hereafter: De Brouwer) does not teach the limitation of Claim 7. Applicant remarks that De Brouwer predicts ethnicity and gender using separate neural network. Examiner respectfully disagrees. While De Brouwer teaches that ethnicity and gender are predicted using separate neural networks rather using one, the neural networks predicting ethnicity and gender can easily be combined to form a single neural network designed to predict both ethnicity and gender. As currently written, De Brouwer obviates the limitations of Claim 7, since a deep neural network can be used to predict both ethnicity and gender.
Applicant asserts that the combination of Marinkovich and Jiang, Luo, Juyong Zhang, and Bailin Deng. "Robust RGB-D Face Recognition Using Attribute-Aware Loss." arXiv preprint arXiv:1811.09847 (2018).; hereafter: Jiang does not teach the limitations of Claim 12 as the equations cited from Jiang is different from the equation claimed in Claim 12. Examiner respectfully disagrees. Claim 12 as a whole relates to a combined loss function that is used to trained the neural network predicting multiple different outputs. Equation 9 of Jiang discloses the use of an attribute-aware loss for training the classifier of Jiang. While the two functions differ in the terms, the attribute-aware loss and combined loss function are functionally similar and structurally similar as both are used to train their respective classifiers while also considering the different attributes and outputs of the classifier. Therefore, Jiang obviates the claimed equation of Claim 12.

Specification
The amendment filed July 1st, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “wherein the deep neural network determines the skin diagnosis as an integer value on a scale classifying a severity of the skin condition over the image, without initially determining a presence of the skin condition” in Claims 1 and 22 Lines 6-8 and 5-7, respectively. Emphasis added for unsupported addition.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly amended Claim 1 and 22 recites the limitation “wherein the deep neural network determines the skin diagnosis as an integer value on a scale classifying a severity of the skin condition over the image, without initially determining a presence of the skin condition.” Such limitations are unclear as determining the severity of the skin condition requires acknowledgement that the skin condition is present. Additionally, the deep neural network claimed typically classifies/determines the severity of skin condition based on training data where the presence of a skin condition is acknowledged and determined. Closer inspection of the language suggests that the deep neural network determines the severity of the skin condition through unsupervised learning methods. However, neither the claims nor the specifications describe that the neural network utilizes unsupervised learning methods. Furthermore, ¶15 and 24 of the detailed specifications discloses the use of training datasets to train the claimed neural network, which is a supervised technique, and would require the determination of a skin condition presence. Therefore, Claims 1 and 22 are unclear as whether supervised or unsupervised methods are used for the deep neural network.
Claims 2-7, 9-16, 18-19, 21, and 23-24 are rejected for depending on rejected claims and inheriting all the deficiencies of the parent claims.
For prior art purpose, the neural network will be construed as utilizing supervised training methods.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 13, 16, 18-19, 21-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marinkovich.
Regarding Claim 1, Marinkovich teaches: a skin diagnostic device (Figure 2) comprising circuitry providing a processing unit coupled to a storage unit to configure the skin diagnostic device to provide (Figure 2: element 202, 206; ¶113: “The processing unit 202 may comprise one or more commercially available microprocessors”; ¶115: “The memory unit 206 comprises at least one of Read Only Memory (ROM)”): a skin analysis unit to classify pixels an image using a deep neural network comprising a regressor and a classifier for image classification to generate the skin diagnosis for a skin condition (¶18: “a skin condition analysis module coupled to the detector, the analysis module capable of generating a skin condition assessment in real-time, based partly on at least one of RGB analysis”; ¶22: “determining may be done using an algorithm. The algorithm may involve artificial neural networks, non-linear regression, genetic algorithms, fuzzy logic, fractal and multi-fractal analysis and the like”); wherein the deep neural network determines the skin diagnosis as an integer value on a scale classifying a severity of the skin condition over the image, without initially determining a presence of skin condition (¶67: “Embodiments of the present invention disclose a method of managing skin health comprising capturing images of the skin, analyzing the captured images, determining at least one of susceptibility to acne and presence of acne, upon determination of the presence of acne, measuring the level of severity of acne, categorizing acne based on the measured level of severity”; ¶126: “In operation, using the system 100 a user learns about a scanned organ via achievement of the risk number or score for the scanned organ based on severity of the at least one of a medical and non-medical condition thereof on a measurement scale, for example ranging from a minimum of 0 (or best) to a maximum of 100 (or worst)”).
Regarding Claim 2, Marinkovich teaches: the diagnostic device of claim 1, wherein the processing unit and storage unit further configure the skin diagnostic device to provide a visualization unit to annotate the image to visualize the skin diagnosis (¶18: “skin assessment data of locations may be overlaid on an image of a larger skin region and displayed on the display surface.”).
Regarding Claim 3, Marinkovich teaches: the diagnostic device of claim 1, wherein the processing unit and storage unit further configure the skin diagnostic device to provide a recommendation unit, responsive to the skin diagnosis, to recommend a product for the skin condition (¶18: “The device may further comprise a skin care regimen recommendation module that generates a displayable skin care regimen recommendation. The skin care regiment recommendation may be based on at least partly on determination of a skin profile of the user”).
Regarding Claim 4, Marinkovich teaches: the diagnostic device of claim 1, wherein the processing unit and storage unit further configure the skin diagnostic device to provide an e-commerce interface with which to purchase products for the skin condition (¶28: “The regimen tracker may be populated using a drag-and-drop or click-to-add functionality. In the method and system, the interface may comprise a rating facility or a product information facility. The product information facility may enable a user to obtain product information by search. Search may be a search of product identifiers, product ratings, drag-and-drop items, images, barcode scans, skin states, and profiles.”; ¶55: “The skin care regimen recommendation module may be linked to a product database. The product database may include products available in a point-of-sale location.”).
Regarding Claim 9, Marinkovich teaches: the diagnostic device of Claim 1, wherein the deep neural network comprises a convolutional neural network (CNN) for image processing (¶18: “a skin condition analysis module coupled to the detector, the analysis module capable of generating a skin condition assessment in real-time, based partly on at least one of RGB analysis”; ¶22: “determining may be done using an algorithm. The algorithm may involve artificial neural networks, non-linear regression, genetic algorithms, fuzzy logic, fractal and multi-fractal analysis and the like”; a convolutional neural network is a specific type of artificial neural network and would be a reasonable alternative and network to use).
Regarding Claim 13, Marinkovich teaches: the diagnostic device of claim 1, wherein the deep neural network is trained using a dataset of facial image data comprising selfie images from user mobile devices (¶60: “In an aspect of the invention, a web-enabled health tracking method and system may include a camera comprising a photo guide unit for generating notes for each photograph captured, an interface coupled between the camera and web-enabled computing system for uploading the photograph captured by the camera”; ¶22: “The algorithm may involve artificial neural networks, non-linear regression, genetic algorithms, fuzzy logic, fractal and multi-fractal analysis, and the like. The methods and systems may further comprise filtering the reflected or re-emitted light to obtain polarized light of at least one wavelength defined by the filter output. The algorithmic analysis may be performed on the filtered image”; neural network training is a standard step to develop a neural network to perform a specific task).
Regarding Claim 16, Marinkovich teaches: the diagnostic device of claim 1, wherein the image comprises a selfie image from a user mobile device (¶65: “In the system and method, the image capturing unit comprises at least one of a mobile device and a Personal Digital Assistant (PDA)”; ¶61: “In an aspect of the invention, a mobile device-based health assessment system and method may include a photograph capturing device for capturing a skin image of a mobile device user.”).
Regarding Claim 18, Marinkovich teaches: the diagnostic device of claim 1, wherein the diagnostic device comprises one of a smartphone, tablet, laptop, personal computer, or other computing device having or coupled to a camera (¶173: “computer systems 400 may be any various types of devices, including, but not limited to, a personal computer system, desktop computer, laptop, notebook, or notebook computer, mainframe computer system, handheld computer, workstation, network computer, a camera, a set top box, a mobile device, a consumer device, video game console, handheld video game device, application server, storage device, a peripheral device such as a switch, modem, router, or in general any type of computing or electronic device”).  
Regarding Claim 19, Marinkovich teaches: the diagnostic device of claim 3, wherein the recommendation unit provides a treatment product selector responsive to the skin diagnosis to obtain at least one of a product recommendation and a treatment plan recommendation (¶18: “The device may further comprise a skin care regimen recommendation module that generates a displayable skin care regimen recommendation. The skin care regiment recommendation may be based on at least partly on determination of a skin profile of the user”). 
Regarding Claim 21, Marinkovich teaches: the diagnostic device of claim 1, wherein the skin condition is acne vulgaris (¶14: “Embodiments of the present invention generally relates to managing skin health, and more particularly, to imaging, analyzing, quantifying, and classifying skin acne and recommending therapies and tracking efficacy of the recommended therapies.”).
Regarding Claim 22 and 24, Claim 22 recites a method that is implemented by the device of Claim 1 with the added limitations of Claim 2 and5. Therefore, the rejections of Claim 1-2, and 5 are equally applied. (See Figure 3)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Marinkovich as applied to claims above, and further in view of Li et al. (US 2015/0086581 A1; hereafter: Li)
Regarding Claim 5, Marinkovich teaches: the diagnostic device of claim 1 wherein the skin condition comprises acne vulgaris and the scale classifying the severity of the skin condition over the image is a global acne severity scale (“GEA”) (¶67: “Embodiments of the present invention disclose a method of managing skin health comprising capturing images of the skin, analyzing the captured images, determining at least one of susceptibility to acne and presence of acne, upon determination of the presence of acne, measuring the level of severity of acne, categorizing acne based on the measured level of severity”) but does not explicitly teach that the scale is a global acne severity scale.
In a related art, Li teaches: that skin condition can be classified based on severity using a global acne severity scale (¶136: “The diagnosis of acne was made by board-certified dermatologists. The presence of acne was graded on a scale of 0 to 5 relating closely to the Global Acne Severity Scale”) for utilizing a common standard to grade skin condition.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Marinkovich with the above teachings of Li to incorporate the grading of skin condition severity using the Global Acne Severity Scale. The motivation in doing so would lie in utilizing a common standard to grade skin condition for more consistent results.

Claim 6-7, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Marinkovich as applied to claims above, and further in view of De Brouwer et al. (US 2018/0289334 A1; hereafter: De Brouwer).
Regarding Claim 6, Marinkovich teaches: the diagnostic device of claim 1, wherein the deep neural network is configured to receive a normalized face image as input (¶156: “The color histogram generator unit 230, by virtue of its design, generates a normalized Red (R) and Blue (B) color channel histogram for each one of the one or more images of the organs”; normalized images are being generated for color analysis) but does not explicitly teach outputting a vector which represents a probability distribution over all possible integer values on the scale and applied an activation function to determine the integer value of the skin diagnosis 
In a related art, De Brouwer teaches: outputting a vector which represents a probability distribution over all possible integer values on the scale and applied an activation function to determine the integer value of the skin diagnosis (¶63: “In some embodiments, the neural network algorithm can use eigenvectors in eigenfaces to extract features with Principal Component Analysis (PCA) by taking continuous video to study the longitudinal, infinitesimal changes in the face and correlate these subtle changes with diseases or health conditions. Such eigenvectors can be derived from a covariance matrix of a probability distribution over high-dimensional vector space of facial images. These eigenvectors can be processed by PCA analysis to convert a set of observations (e.g., infinitesimal and subtle changes of facial features) of possibly correlated variables into a set of values of linearly uncorrelated variables. The processed variables can be processed and reduced to one or more physiological parameters which may indicate diseases or health conditions.) for utilizing a probability distribution and activation function to determine the skin diagnosis.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Marinkovich with the above teachings of De Brouwer to incorporate the determination of a skin diagnosis based on a probability distribution and activation function. The motivation in doing so would lie in accurate determination of a skin diagnosis.
Regarding Claim 7, Marinkovich, in view of De Brouwer, further teaches: the diagnostic device of claim 1, wherein the deep neural network is further configured with auxiliary tasks to determine one or both of an ethnicity prediction and gender prediction (De Brouwer: ¶25: “Physiological parameter prediction system 1 includes a physiological parameter determination block 10, a web server 11, a deep learning convolutional neural network (DNN) model to predict age 12, a DNN model to predict height and weight 13, and a DNN model to predict gender 14.”) for determining gender information for more complete analysis. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Marinkovich, in view of De Brouwer, with the additional teachings of De Brouwer to incorporate the determination of gender of an image subject. The motivation in doing so would lie in generating a more complete user profile for product recommendation.
Regarding Claim 23, Claim 23 recites a method that is implemented by the diagnostic device of Claim 7. Therefore, the rejection of Claim 7 is equally applied.
Regarding Claim 25, Marinkovich, in view of De Brouwer, teaches: a computer program product comprising a non-transitory storage device storing instructions (Marinkovich: ¶175: “System memory 420 may be configured to store program instructions 422 and/or data 432 accessible by processor 410”) that, when executed by a processor of a skin diagnostic device cause the skin diagnostic device to: receive an image and process the image using a deep neural network configured to classify image pixels to determine a skin diagnosis for a skin condition (Marinkovich: ¶14: “Embodiments of the present invention generally relate to managing skin health, and more particularly to imaging, analyzing, quantifying and classifying skin acne”); wherein the deep neural network is configured as a regressor and a classifier to determine the skin diagnosis (Marinkovich: ¶18: “a skin condition analysis module coupled to the detector, the analysis module capable of generating a skin condition assessment in real-time, based partly on at least one of RGB analysis”; Marinkovich: ¶22: “determining may be done using an algorithm. The algorithm may involve artificial neural networks, non-linear regression, genetic algorithms, fuzzy logic, fractal and multi-fractal analysis and the like”), and wherein the deep neural network is configured with auxiliary tasks to determine one or both of an ethnicity prediction and gender prediction (De Brouwer: ¶25: “Physiological parameter prediction system 1 includes a physiological parameter determination block 10, a web server 11, a deep learning convolutional neural network (DNN) model to predict age 12, a DNN model to predict height and weight 13, and a DNN model to predict gender 14.”).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Marinkovich as applied to claims above, and further in view of Jiang.
Regarding Claim 10, Marinkovich teaches: the diagnostic device of claim 9, but does not explicitly teach wherein the CNN comprises a residual network as an encoder having global pooling operation before final fully connected layers configured to generate regressor and classifier outputs.
In a related art, Jiang teaches: wherein the CNN comprises a residual network as an encoder having global pooling operation before final fully connected layers configured to generate regressor and classifier outputs (Figure 3: FC block and Deep Architecture block; a global pooling operation is a common structural component of any robust convolutional neural network and would be included here.) for the purpose of including common structural components of a convolutional neural network.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Marinkovich with the above teachings of Jiang to incorporate common structural components. The motivation in doing so would lie in the increased robustness and accuracy of the neural network with the inclusion of these structures.
Regarding Claim 11, Marinkovich, in view of Jiang, further teaches: the diagnostic device of claim 1, wherein the deep neural network is trained with a combined loss function combining a regressor loss function and a classifier loss function (Jiang: Section 3.2: Page 5: “Details of training with the combined softmax and attribute-aware loss are presented in Sec. 3.3”; Figure 3 shows to loss functions that are used in the methodology) for utilizing multiple loss functions.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Marinkovich, in view of Jiang, with the additional teachings of Jiang to incorporate a combined loss function. The motivation in doing so would lie in a more accurate convolutional neural network for image classification.
Regarding Claim 12, Marinkovich, in view of Jiang, further teaches: the diagnostic device of claim 11, wherein the combined loss function conforms to an equation:

    PNG
    media_image1.png
    176
    616
    media_image1.png
    Greyscale

From Jiang: Section 3.3 and 3.2:

    PNG
    media_image2.png
    180
    354
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    75
    358
    media_image3.png
    Greyscale

The two excerpts above show two loss functions that are calculated based on the attributes used in the convolutional neural network. While the equation from Jiang only shows one attribute term, Jiang considers multiple different attributes including but not limited to: age, ethnicity and gender. Each of these attributes would be an additional term on the loss function in addition to the standard softmax loss which includes the Mean Square Error and Cross Entropy terms.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Marinkovich, in view of Jiang, with the additional teachings of Jiang for the same reasons as stated in Claim 11.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Marinkovich as applied to claims above, and further in view of Sherman et al. (US 2017/0270593 A1; hereafter: Sherman).
Regarding Claim 14, Marinkovich teaches: the diagnostic device of claim 2, but does not explicitly teach wherein the deep neural network is configured to generate a heatmap to visualize skin diagnosis in association with the image.
In a related art, Sherman teaches: wherein the deep neural network is configured to generate a heatmap to visualize skin diagnosis in association with the image (¶9: “Some embodiments of the non-transitory computer-readable medium include logic that causes a computing device to receive an image of a user and create a two-dimensional heat map of the image, where the two-dimensional heat map is created via a convolutional neural network to identify at least one pixel of the image that is indicative of a skin age, and where the two-dimensional heat map identifies a region of the image that contributes to the skin age.”) for generating a heat map of skin condition.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Marinkovich with the above teachings of Sherman to incorporate the generation of a heat map of the skin image. The motivation in doing so would lie in the ability to visualize the regions and areas of the image that contributed the most to the classification of the image.
Regarding Claim 15, Marinkovich, in view of Sherman, teaches: the diagnostic device of claim 14, wherein the deep neural network is configured to apply Class Activation Mapping (CAM) technique to generate the heatmap (Sherman: ¶9: “Some embodiments of the non-transitory computer-readable medium include logic that causes a computing device to receive an image of a user and create a two-dimensional heat map of the image, where the two-dimensional heat map is created via a convolutional neural network to identify at least one pixel of the image that is indicative of a skin age, and where the two-dimensional heat map identifies a region of the image that contributes to the skin age.”; Class activation mapping is a common technique used to generate heat maps from convolutional neural network. Furthermore, the heat map generated by Sherman is functionally similar to the heat map generated by class activation mapping).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668